Citation Nr: 1645746	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Tinnitus is not shown to be related to the Veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Moreover, in the case of tinnitus, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In a November 2010 claim, the Veteran stated that he was applying for service connection for tinnitus due to exposure to hazardous noise in service.  His DD Form 214 reflects that he had an expert rifle badge.  Accordingly, the Board finds the Veteran's statements are competent and credible evidence of in-service noise exposure.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's service treatment records do not note any complaints or treatment related to tinnitus.  An August 1963 separation examination report reflects that the ears were normal.  Audiological findings were normal.  In an August 1963 report of medical history, the Veteran denied having ear, nose or throat trouble, or running ears.  

A January 2011 VA examination report indicates the Veteran reported that he was exposed to live mortar fire during field training exercises in the Army.  He stated that he had "[c]onstant tinnitus for approximately the past 10 years.  The veteran did not recall a specific date or circumstances of onset."  The Veteran did not recall hearing problems when he was discharged from the military.  He stated that his hearing problems developed many years after his military service.  The examination report reflects the Veteran reportedly first began noticing problems with his hearing and ringing in his ears approximately 10 to 15 years ago.  The examiner also noted that the Veteran had a long history of post-service occupational noise exposure.  The examiner stated that research studies show that hazardous noise exposure has an immediate effect on hearing.  The VA examiner opined that tinnitus was "less likely as not" caused by or the result of military noise exposure.  Although the VA examiner provided a rationale for the opinion, the Veteran's service treatment records were not in the claims file at the time of the examination.  Therefore, the opinion has limited probative value.

In an April 2011 VA addendum opinion, following a review of the Veteran's service treatment records, the VA examiner opined that it was "less likely as not" that the Veteran's current tinnitus was caused by or the result of military noise exposure.  However, the VA examiner only addressed the Veteran's hearing loss in the rationale.  The VA examiner noted that the medical evidence indicated the Veteran separated from the Army with normal hearing in both ears.  As the rationale was incomplete, the April 2011 opinion has limited probative value.

In an August 2011 notice of disagreement, the Veteran stated that he had always had ringing in his ear, both during and since military service, but it started bothering him 10 to 15 years ago.  In a February 2012 substantive appeal, the Veteran's representative again stated that the examiner had asked the Veteran when the ringing started to bother him, which was 10 to 15 years prior.  

In a January 2012 addendum opinion, the VA examiner was asked to address the Veteran's statement that he always had ringing in his ear, both during and since military service, but it started bothering him 10 to 15 years ago.  The VA examiner opined that the current, bilateral tinnitus was "less likely as not" caused by or the result of acoustic trauma in the Army.  The VA examiner noted that the Veteran had normal, bilateral hearing on his separation physical dated in August 1963.  The Veteran's Report of Medical History form that was filled out at discharge showed he provided a negative response to the question regarding problems with his ears.  His medical records since service were negative for complaints of tinnitus.  The VA examiner noted that "[t]innitus is most often associated with hearing loss or changes in hearing thresholds.  However, it has also been related to multiple other cause. . . ."..The VA examiner noted:

There was no indication found within the evidence of record that the veteran suffered damage to his auditory system while service in the Army.  In fact, the medical evidence showed that his hearing was normal in both ears at the time of discharge through 8000 Hz, strongly suggesting that damage to the auditory mechanism did not occur.  Therefore, there is no basis to establish a causal link between the current complaints of tinnitus and an ear or hearing disorder that originated in the military, even if the veteran now reports that he has had tinnitus since his discharge nearly 50 years ago.  

As the VA examiner provided a thorough rationale for the opinion based on the evidence of record, the Board finds the opinion to be highly probative.

After a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a finding that service connection is warranted for tinnitus.  As a lay person, the Veteran is competent to state that he has tinnitus since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements regarding the onset of his tinnitus are inconsistent.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Following the rating decision, he asserted that he has had tinnitus since service, and it only started bothering him 10 to 15 years prior to the claim.  However, the January 2011 VA examination report clearly states that the Veteran reported having constant tinnitus for approximately the past 10 years, and that he did not recall a specific date or circumstances of onset.  The Veteran's service treatment records are silent for any complaints or treatment related to tinnitus.  In the August 1963 report of medical history, the Veteran specifically denied having ear, nose or throat trouble, or running ears.  VA treatment records dated prior to the Veteran's claim for service connection for tinnitus do not note any complaints or treatment related to tinnitus or ringing in the ears.  As the Veteran's later statement that he has had tinnitus since service conflicts with the January 2011 VA examination report and the report of medical history at the time of his separation from service, the Board finds that the Veteran's statement that tinnitus began in service is not credible.  Id. at 511.

Although the Veteran has asserted that the tinnitus was caused by exposure to loud noise in service, the Board finds the January 2012 opinion to be more probative as to whether the Veteran's tinnitus is related to the noise exposure in the military.  The January 2012 VA examiner provided a thorough rationale for the opinion based on a review of the evidence of record, to include consideration of the Veteran's statements.  Moreover, the evidence of record shows a long history of post-service occupational noise exposure.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


